DETAILED ACTION
This action is pursuant to the claims filed on September 6, 2019. Claims 1-12 are pending. A first action on the merits of claims 1-12 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, ln. 4 recites “a contact portion that can come into contact with a living body,” and Claim 1, ln. 8 recites “the contact portion comes into contact with the living body…” However, these claim limitations positively recite a non-statutory subject matter. The Applicant is required to amend the claim and incorporate “adapted to come into contact with a/the living body” or the like. Claims 2-6 are rejected by virtue of its dependency on independent claim 1.
Appropriate corrections are required. 
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 7-12 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Providing a wet electrode comprising a substrate, a main electrode layer, a non-polarizable electrode layer which contains silver-chloride and a conductive gel (Shinohara et al., U.S. PGPub. No. 2019/0320923, bioelectrode 1 comprising: resin film 22, main electrode film, silver-chloride layer 4 and conductive gel 5 in Fig. 1; [0022], [0054], [0055],[0057]-[0058]) or a dry electrode comprising a substrate, a main electrode coating and a non-polarizable electrode coating are known in the art (Lobodzinski, WO 2005/0116702, electrode layer comprising first silver ink coating and silver-chloride in a binder/resin to form a second coating on a fiber) are known in the art. However, these references fail to disclose the electrode as claimed in claims 1 and 7. Specifically, the wet and dry electrodes of the prior art fail to disclose an electrode layer having a dispersion structure in which silver chloride and silver or silver alloy are dispersed in a synthetic resin and the content of the silver chloride varying between the contact portion and an opposite side to the contact portion of the electrode as required in independent claims 1 and 7. 
Okabe et al. (U.S. Pat. No. 5,611,339) discloses an electrode layer having a dispersion structure in which silver chloride and silver or silver alloy are dispersed in a synthetic resin (col. 3, ln. 1-42: microgranules 6 within the silver print ink 7 as shown in Figs. 2a & 2b; note that the microgranules are mixed with one or more types of electroconductive microgranules including silver, silver chloride within an ink paste or binder). However, Okabe is silent as to the content of the silver chloride varying between the contact portion and an opposite side to the contact portion of the electrode as required in independent claims 1 and 7. Obake discloses that the microgranules are uniformly distributed throughout the ink layer 7 as shown in Figs. 2a and 2b, therefore, it would be hindsight reasoning to vary the amount of silver chloride between the contact portion and an opposite side to the contact portion of Okabe to form the anti-corrosive electrode layer comprising a combination of silver or silver alloy and silver chloride in a synthetic resin as desired by the instant claimed invention. Accordingly, claims 1-12 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/13/2022